AL
                                                       77       e", P
                                                            I                                             11/22/2022
                                                 e.✓




            IN THE SUPREME COURT OF THE STATE OF MONTANA                                            Case Number: OP 22-0636



                                        OP 22-0636


 JUDSON T. HEWITT,                                                              NOV 2 2 2^22
                                                                              Bow, -n
                                                                         C.                        -urt
              Petitioner,                                                     L.,-      ...ontz.ird



       v.
                                                                         ORDER
 MONTANA FIRST JUDICIAL DISTRICT
 COURT, THE HON. KATHY SEELEY,
 District Judge, Presiding,

              Respondent.


       Representing himself, Petitioner Judson T. Hewitt (Judson) has filed a Petition for
Writ of Supervisory Control over the First Judicial District Court, Lewis and Clark County,
and Judge Kathy Seeley.
       Judson contends that he "petition[s] the Montana Supreme Court for a consideration
to be made for the case, so far not performed by Judge Kathy Seeley on any indication
from documents for facts and law which were presented." He explains that he filed a civil
action on February 11, 2019, in District Court and that the defendants in the underlying
case "appear as trustees of a trust." He states that "[t]he cause is for recovery of a house
and related matters." Judson further states that he has filed several pleadings and letters
with the court. His concerns are about the "false statements" filed by opposing counsel
and that "Judge Seeley did not observe the facts and arguments in the time prior to, at the
time of, and subsequent to the [judgment]." Judson includes several attachments, such as
the court's Order and the register of actions.
       Exercise of supervisory control is discretionary and on a case-by-case basis.
M. R. App. P. 14(3). "This extraordinary remedy can be invoked when the case involves
purely legal questions and urgent or emergency factors make the normal appeal process
inadequate." State v. Spady, 2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citations
omitted). "The case must meet one of three additional criteria: (a) [T]he other court is
proceeding under a mistake of law and is causing a gross injustice; (b) [C]onstitutional
issues of state-wide importance are involved; or (c) [T]he other court has granted or denied
a motion for substitution of a judge in a criminal case." Spady, ¶ 11 (quoting M. R. App. P.
14(3)(a)-(c)).
       Upon review of the attachments, Judge Seeley has ordered the case closed. Judson
filed his complaint in 2019, but it appears he did not prosecute the civil action in a timely
fashion. After issuing a Status Order, the court closed the matter on January 10, 2022.
Judson sought to re-open the case and vacate the court's order of dismissal, which the court
did. Judson then issued summons to the defendants that were returned on February 9, 2022.
Counsel for the underlying defendants moved for dismissal, pursuant to M. R. Civ. P.
12(b)(6). On June 15, 2022, the District Court issued an Order on Motion to Dismiss,
noting that while Judson may have moved for summary judgment, he did not file the
accompanying brief. MUDCR 2. The court provided the background and history of the
proceeding. The court granted the motion to dismiss and dismissed the case.
       Judson is not entitled to a writ of supervisory control over the District Court. Judson
makes no reference to M. R. App. P. 14(3), the Montana Rule of Appellate Procedure that
lists the afor6-mentioned criteria. Judson has not demonstrated urgent or emergency
factors to supersede the normal appeal process. Spady, ¶ 11; M. R. App. P. 14(3). He has
not presented a purely legal question, given that the house was sold in 2014 and other
factual issues. His proceeding in the District Court has completed. This Court has no
proceeding at the District Court over which to take control. Judson had the remedy of
seeking a timely appeal in July 2022 instead of filing other pleadings in a closed case in
the District Court. At this juncture, his remaining remedy is to petition this Court for an
out-of-time appeal for any claims he may have with the court's decision. Accordingly,
       IT IS ORDERED that Judson's Petition for Writ of Supervisory Control is DENIED
and DISMISSED.




                                              2
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable Kathy Seeley, First Judicial District Court; Angie Sparks, Clerk of District
Court, under Cause No. CDV 2019-167; counsel of record; and Judson Hewitt personally
along with a copy of this Cpurt's Civil Appellate Handbook.
                          ei
      DATED this r2—day of November, 2022.



                                                              Chief Justice


                                                          A4

                                                 (..../ 70 /1       044,0
                                                                      1%




                                                 Y-46:
                                                                          •

                                                              7u ! ices
                                                                    le




                                           3